Writ of habeas corpus in the nature of an application, inter alia, to inquire into the cause of the detention of the defendant in a criminal action entitled People v Sean Powell, presently pending under Queens County Indictment No. 2663/94.
Adjudged that the writ is dismissed, without costs or disbursements.
Habeas corpus relief is not available to the petitioner because he has failed to establish that the granting of the writ would result in his immediate release (see, People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648; People ex rel. DeFlumer v Strack, 212 AD2d 555). Pizzuto, J. P., Krausman, Goldstein and Luciano, JJ., concur.